DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/362,170, application filed on 06/29/2021.  
3.	Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 06/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bosshart (US Patent No. 8,473,891).

7.          With respect to claim 1, and 9, Bosshart teaches:
reserving a routing track within a cell (tracks that are reserved for routing of power an ground, connections within a cell, Col 10, lines 1-2), 
wherein the cell comprises signal lines for connection to elements within the cell (see signal wires within those cells, Col 8, lines 45-67), 
the cell further comprises a plurality of routing tracks (tracks that are reserved for routing of power an ground, connections within a cell, Col 10, lines 1-25), 
the reserved routing track is one of the plurality of routing tracks (tracks that are reserved for routing of power an ground, connections within a cell, Col 10, lines 1-25), and
 the reserved routing track is free of the signal lines (reserved routing track only for power and ground, Col 10, lines 1-25); 
determining whether any power straps overlap with any of the plurality of routing tracks other than the reserved routing track (reserved routing track only for power and ground, Col 10, lines 1-25), 
wherein each of the power straps is electrically connected to at least one corresponding power rail (reserved routing track only for power and ground, Col 10, lines 1-25); and 
adjusting a position of the cell in response to a determination that at least one power strap overlaps with at least one routing track of the plurality of routing tracks other than the reserved routing track (moving components/sub-chips up or down across in a horizontal or vertical position, Col 17, lines 25-48).

8.          With respect to claim 14, Bosshart teaches:
wherein adjusting the position of the cell comprises moving the cell closer to an adjacent cell (moving components/sub-chips up or down across in a horizontal or vertical position, Col 17, lines 25-48).

9.          With respect to claim 2, Bosshart teaches:
wherein adjusting the position of the cell comprises moving the cell farther from an adjacent cell (moving components/sub-chips up or down across in a horizontal or vertical position, Col 17, lines 25-48).

10.          With respect to claim 3, Bosshart teaches:
wherein reserving the routing track comprises reserving a plurality of routing tracks within the cell (reserved routing track only for power and ground, Col 10, lines 1-25).

11.          With respect to claim 4, Bosshart teaches:
wherein reserving the routing track comprises reserving a plurality of routing tracks within the cell (reserved routing track only for power and ground, Col 10, lines 1-25).

12.          With respect to claim 5, Bosshart teaches:
wherein reserving the plurality of routing tracks comprises: 
reserving a first routing track of the plurality of routing tracks (reserved routing track only for power and ground, Col 10, lines 1-25); and 
reserving a second routing track of the plurality of routing tracks (see reservation of adjacent vertical power tracks, Col 10, lines 24-45),  
wherein the first routing track is separated from the second routing track by a distance equal to a pitch between power rails (reserved routing track only for power and ground, Col 10, lines 1-25).

13.          With respect to claim 6, Bosshart teaches:
wherein reserving the plurality of routing tracks comprises: 
reserving a first routing track of the plurality of routing tracks (reserved routing track only for power and ground, Col 10, lines 1-25); and 
reserving a second routing track of the plurality of routing tracks (reserved routing track only for power and ground, Col 10, lines 1-25),  
wherein the first routing track is separated from the second routing track by a distance D/n, where D is a pitch between power rails, and n is an integer greater than 1 (reserved routing track only for power and ground, Col 10, lines 1-25).

14.          With respect to claim 7, Bosshart teaches:
placing a second cell adjacent to the cell (see reservation of adjacent vertical power tracks, Col 10, lines 24-45).

15.          With respect to claim 8, Bosshart teaches:
developing at least one mask based on the cell (see creation of photomask, Col 8, lines 45-67).

16.          With respect to claim 9, Bosshart teaches:
wherein reserving the routing track comprises reserving the routing track extending in a first direction, and the at least one corresponding power rail extends in a second direction different from the first direction (see routing in a layout of an IC, Abstract).  

17.          With respect to claim 10, Bosshart teaches:
wherein determining whether any power straps overlap with any of the plurality of routing tracks other than the reserved routing track comprises:
 determining whether a power strap of the power straps electrically connected to a plurality of power rails overlaps any of the plurality of tracks other than the reserved routing track (power tracks are reserved, Col 8, lines 35-45).

18.          With respect to claim 11, Bosshart teaches:
wherein determining whether any power straps overlap with any of the plurality of routing tracks other than the reserved routing track comprises: 
determining whether a power strap of the power straps electrically connected to a plurality of power rails overlaps any of the plurality of tracks other than the reserved routing track (overlaps sub-chips within wiring network, Col 17, lines 25-48; moving components/sub-chips up or down across in a horizontal or vertical position, Col 17, lines 25-48).

19.          With respect to claim 12, Bosshart teaches:
wherein determining whether any power straps overlap with any of the plurality of routing tracks other than the reserved routing track comprises: 
determining whether a power strap of the power straps electrically connected to a single power rail overlaps any of the plurality of tracks other than the reserved routing track (see reservation of adjacent vertical power tracks, Col 10, lines 24-45).

20.          With respect to claim 13, Bosshart teaches:
developing at least one mask based on the cell (see creation of photomask, Col 8, lines 45-67).

21.          With respect to claim 14, Bosshart teaches:
a non-transitory computer readable medium configured to store instructions (see computer system, Fig 2); and 
a processor connected to the non-transitory computer readable medium (see creation of photomask, Col 8, lines 45-67), 
wherein the processor is configured to execute the instructions for:
 identifying a plurality of reserved tracks within a cell (see creation of photomask, Col 8, lines 45-67), 
wherein the cell comprises a plurality of signal lines for connection to elements within the cell (see creation of photomask, Col 8, lines 45-67), 
the cell further comprises a plurality of routing tracks (see signal wires within those cells, Col 8, lines 45-67), and 
each of the plurality of reserved tracks is free of any of the plurality of signal lines (reserved routing track only for power and ground, Col 10, lines 1-25);
 identifying a location of a plurality of power straps within the cell (see cells and subchips at different locations, Col 7, lines 1-15), 
wherein each of the plurality of power straps is electrically connected to at least one corresponding power rail (reserved routing track only for power and ground, Col 10, lines 1-25);
 determining whether the location of each of the plurality of power straps overlaps a reserved track of the plurality of reserved tracks (overlaps sub-chips within wiring network, Col 17, lines 25-48; moving components/sub-chips up or down across in a horizontal or vertical position, Col 17, lines 25-48); and 
adjusting a position of the cell in response to a determination that at least one power strap of the plurality of power straps overlaps a routing track of the plurality of routing tracks other than one of the plurality of reserved tracks (overlaps sub-chips within wiring network, Col 17, lines 25-48; moving components/sub-chips up or down across in a horizontal or vertical position, Col 17, lines 25-48).

22.          With respect to claim 15, Bosshart teaches:
wherein the processor is further configured to execute the instructions for determining whether each of the plurality of power straps along a same routing track of the plurality of routing tracks overlaps the reserved track of the plurality of reserved tracks (overlaps sub-chips within wiring network, Col 17, lines 25-48; moving components/sub-chips up or down across in a horizontal or vertical position, Col 17, lines 25-48).

23.          With respect to claim 16, Bosshart teaches:
wherein the processor is configured to execute the instructions for identifying the location of the plurality of power straps extending in a first direction parallel to the plurality of routing tracks (see parallel interconnects, Col 3, lines 30-55), and 
the at least one corresponding power rail extends in a second direction different from the first direction (see Col 8, lines 15-35; Col 10, lines 50-67).

24.          With respect to claim 17, Bosshart teaches:
wherein the processor is configured to execute the instructions for identifying the location of each of the plurality of power straps electrically connected to a corresponding plurality of power rails (see Col 8, lines 15-35; Col 10, lines 50-67).

25.          With respect to claim 18, Bosshart teaches:
wherein the processor is configured to execute the instructions for identifying the location of each of the plurality of power straps electrically connected to a single power rail (see Col 8, lines 15-35; Col 10, lines 50-67).

26.          With respect to claim 19, Bosshart teaches:
wherein the processor is further configured to execute the instructions for determining whether each of the plurality of power straps along a same routing track of the plurality of routing tracks overlaps the reserved track of the plurality of reserved tracks, and a first power strap of the plurality of power straps is connected to a different power rail from a second power strap of the plurality of power straps (overlaps sub-chips within wiring network, Col 17, lines 25-48; moving components/sub-chips up or down across in a horizontal or vertical position, Col 17, lines 25-48).

27.          With respect to claim 20, Bosshart teaches:
wherein the processor is further configured to execute the instructions for instructing a tool to manufacture at least one mask based on the cell (see Col 8, lines 15-35; Col 10, lines 50-67).

Double Patenting
28.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

29.	Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,074,390. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of 11,074,390 is nearly identical to claim 1 of the instant application.

30.	With respect to claim 1 of the instant application, claim 1 of Patent ‘390 teaches:
reserving a routing track within a cell (Col 13, lines 35-50), 
wherein the cell comprises signal lines for connection to elements within the cell (Col 13, lines 35-50), 
the cell further comprises a plurality of routing tracks (Col 13, lines 35-50), 
the reserved routing track is one of the plurality of routing tracks (Col 13, lines 35-50), and
 the reserved routing track is free of the signal lines (Col 13, lines 35-50); 
determining whether any power straps overlap with any of the plurality of routing tracks other than the reserved routing track (Col 13, lines 35-50), 
wherein each of the power straps is electrically connected to at least one corresponding power rail (Col 13, lines 35-50); and 
adjusting a position of the cell in response to a determination that at least one power strap overlaps with at least one routing track of the plurality of routing tracks other than the reserved routing track (Col 13, lines 35-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851